                  Case 2:20-cv-01390-JLR Document 1 Filed 09/21/20 Page 1 of 4




      1

      2

      3


     4

     5
                                   UNITED STATES DISTRICT COURT
     6                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
     7    NORTHWEST ADMINISTRATORS, !NC,,
     8
                                      Plaintiff,                          No.
     9
                   V.                                                     COMPLAINT TO COLLECT
 10                                                                       TRUST FUNDS
          LOOKER INDUSTRIES. INC., a
 11
          Washington corporation,
 12
                                      Defendant.
 13


 14

 15                Plaintiff, Northwest Administrators, inc., is an organization incorporated under

16
          the laws of the State of Washington, with its principal place of business in King
17
          County, and is the authorized administrative agency for and the assignee of the
18
          Washington Teamsters Welfare Trust Fund (hereinafter "Trust").
19
                                                                    if.
20
                   The Washington Teamsters Welfare Trust Fund is an unincorporated
21


22        association operating as a Trust Fund pursuant to Section 302 of the Labor

23        Management Relations Act of 1947, as amended, to provide medical benefits to

24        eligible participants.
25

26
                                                                                Reid, McCarthy, Ballew & Leahy, L.L.P.
          Complaint to Coiiect Funds - 1                                                         ATTORNEYS AT LAW
          G:\01-01999\520\Looker Trucking 119363 5.20-\Complaint.docx           100 WLST HAKIUSON -STREF.T • NORT1 [ TOWER. SUITE 300
                                                                                            SEATTLE, WASHINGTON Will9
                                                                                     TF-LEPUONE: (206) 285.0-164 * FAX: (206)285-8925
                                                                                                     ®<^^*"
                Case 2:20-cv-01390-JLR Document 1 Filed 09/21/20 Page 2 of 4




                                                                  111.

     2            This Court has jurisdiction over the subject matter of this action under Section

     3   502(e)(l) and (f) of the Employee Retirement Income Security Act of 1974 ("ER1SA"),
     4
         29 U.S.C. §1132(e)(l) and (f) and under §301(a) of the Taft-Hartley Act, 29 U.S.C.
     5
         §185(a).
     6
                                                                  IV.
     7
                  Venue is proper in this District under Section 502(e)(2) of ERISA, 29 U.S.C,
     8


  9      §1132(e)(2), because the plaintiff trust fund is administered in this District.

 10                                                               V.


 II               Defendant is a Washington corporation, doing business in the State of

u
         Washington,
13
                                                                  VI.
(4
                  Defendant is bound to a collective bargaining agreement with Loca! 174 of the
15
         international Brotherhood of Teamsters (hereinafter "Loca!"), under which the
16

17
         Defendant is required to promptly and fuiiy report for and pay monthly contributions

i8       to the Trust at specific rates for each hour of compensation (including vacations,

19       holidays, overtime and sick leave) the Defendant pays to its employees who are

20       members of the bargaining unit represented by the Local. Such bargaining unit

21
         members are any of the Defendant's part-time or full-time employees who perform
22
         any work task covered by the Defendant's collective bargaining agreements with the
23
         Loca!, whether or not those employees ever actually join the Local.
24

25

26
                                                                         Reid, McCarthy, Ballew & Lcahy, L.L.R
         Complaint to Collect Funds - 2                                                  ATTORNEYS AT LAW
         G:\01-01999\520\Looker Trucking 119363 5.20-\Compiaint.docx     100 WEST HAKKISON STREET • NORTI! TOWER, SUITE 300
                                                                                     SEATTLE, WAS! 1INOTON 9KS 19
                                                                              TELEPI [ONE: (206) 295.0^4 * FAX: (206) 285-8925
                                                                                              ®c^iafa"°
                Case 2:20-cv-01390-JLR Document 1 Filed 09/21/20 Page 3 of 4




                                                                  VII,
     1

     2            Defendant accepted the Plaintiff's Trust Agreement and Declaration and

     3   agreed to pay liquidated damages equal to twenty percent (20%) of all delinquent
     4
         and delinquently paid contributions due to the Trust, together with interest accruing
     5
         upon such delinquent contributions at the rate of twelve percent (12%) per annum
 6
         from the first day of delinquency until fully paid, as well as attorney's fees and costs
 7
         the Trust incurs in connection with the Defendant's unpaid obligations.
 8

                                                                 viii.
 9

10                Since the first day of May, 2020, Defendant has failed to promptly report for

11       and pay to the Plaintiff Trust all amounts due as described above, and only

12
         Defendant's records contain the detailed information necessary to an accurate
13
         determination of the extent of the Defendant's unpaid obligations to the Trust.
14
                  WHEREFORE, the Plaintiff prays to the Court as follows:
15
                  1. That Defendant be compelled to render a monthly accounting to the
16

         Plaintiffs attorneys and set forth in it the names and respective socia! security
17

18       numbers of each of the Defendant's employees who are members of the bargaining

19       unit represented by the Local, together with the total monthly hours for which the

20       Defendant compensated each of them, for the employment period beginning May

21
         2020, to the date of service of this Complaint to collect Trust Funds, and for whatever
22
         amounts may thereafter accrue;
23
                  2. That it be granted judgment against Defendant for:
24
                                a. All deiinquent contributions due to the Trust;
25

26
                                                                         Reid, McCarthy, Ballew & Leahy, L.L.P.
         Complaint to Coilect Funds - 3                                                  ATTORNEYS AT LAW
         G:\01-01999\520\Looker Trucking 119363 5.20-VComplaint.docx     100 WEST \ IAKRISON STREET • NORTH TOW RK, SUITI; 300
                                                                                      SEATTLE, WASHINGTON 9S1 iy
                                                                              TELEPHONE: (206) ZH5-CH64 • FAX: (206)285-8925
                                                                                              ®^%^"<B
                Case 2:20-cv-01390-JLR Document 1 Filed 09/21/20 Page 4 of 4




     I
                                b. All liquidated damages and pre-judgment interest due to the

     2                               Trust;

     3                          c. AH attorney's fees and costs incurred by the Trust in connection

     4
                                     with the Defendant's unpaid obligation: and
     5
                                d. Such other and further relief as the Court may deem just and
     6
                                     equitable.
     7
                  DATED this f^ day of September. 2020.
     8


  9
                                                                  Respectfully submitted,

 10                                                               RE1D, MCCARTHY, BALLEW & LEAHY,
                                                                  L.L.P,
 11

 12


13
                                                                 Russeli J. Re\S, V\^BA#2560
14                                                               Attorney for Plaintiff

15


16

17

i8

19

20

2t

22

23

24

25

26
                                                                                 Reid, McCarthy, Ballew & Leahy, L.LR
         Complaint to Coiled Funds - 4                                                            ATTORNEYS AT LAW
         G:\01-01999\520\Looker Trucking 119363 5.20-\Compiaint.docx              100 WEST HARRiSON STRH;T • NOHTH TOWER, SUITE 300
                                                                                             SEATTLE, WASHiNGTON 98119
                                                                                       TELEPHONE: (206) 285-0^ • FAX: (206} ZS5-Ryz-)
                                                                                                      ®(^^>,1"
